Simmons, C. J.
When it appears that one charged with an assault had approached to within three or three and a half feet of another, and drawn back his hand as though about to strike her with a bottle grasped therein, saying something which she, because of fright and deafness, did not hear or understand, and she turned and fled, it is a question for the jury to determine whether the accused was within striking distance and manifested an intention to strike, with the apparent ability to do so, his demonstration causing her to entertain reasonable fear of injury and to retreat to secure her safety. Thomas v. State, 99 Ga. 38, and authorities cited.

Judgment affirmed.


All the Justices concur.